DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 12 and 16 are objected to because of the following informalities:  
Claims 1 and 16 recites “its opening” and “the openings”. It is not immediate clear which particular opening it is referring to. Examiner recommends applicant to use “the first opening and the second opening” instead.
Claim 12 recites “…a fourth flange space therefrom…”, which should have been “a fourth flange spaced therefrom…” instead.
Claim 16 recites “…the first and second gaskets.”, which should have been “…the first and second bulb gaskets.” instead.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the gap" in last line.  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will assume the limitation is “a gap” instead.
Claims 11-15 depends on claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eldridge (US 5,704,400).
Regarding claim 1, Eldridge discloses an equipment assembly (Fig. 1) comprising: a first enclosure (such as 20, Fig. 1) defined by a number of walls (36, also note that enclosure 20 inherently has number of walls in order to form an “enclosure”), wherein one of the walls in the first enclosure has an opening (col. 2, ln. 52-col. 3, ln. 12: “…alignment with the holes in the enclosure side walls 36 and 38…”); a second enclosure (such as 22, Fig. 1) defined by a number of walls (38, also note that enclosure 22 inherently has number of walls in order to form an “enclosure”), wherein one of the walls in the second enclosure has an opening (col. 2, ln. 52-col. 3, ln. 12: “…alignment with the holes in the enclosure side walls 36 and 38…”), and wherein the first and second enclosures are adjacent to each other (as shown in Fig. 1) and define a gap (gap between 20 and 22 as shown in Fig. 1) therebetween so that the openings are aligned (aligned along 40 as shown in Fig. 1), and wherein connections (connections inside 40, Fig. 1) extend from the first enclosure through its opening, across the gap and into the second enclosure through its opening (as shown in Fig. 1); a first frame (equivalent of right 46, 48, Fig. 1) mounted to the wall in the first enclosure having the opening and extending into the gap, said first frame including a first gasket (right 52 or 56, Fig. 2) extending all of the way around the first frame; a second frame (equivalent of left 46, 48, Fig. 1) mounted to the wall in the second enclosure having the opening and extending into the gap, said second frame including a second gasket (left 52 or 56, Fig. 2) extending all of the way around the second frame; and a duct (same as 42, Fig. 2) coupled to only the first and second gaskets, said duct enclosing the connections extending across the gap (as shown in Fig. 1).
Regarding claim 10 as best understood, Eldridge discloses a duct assembly (40, Fig. 1, 2) for enclosing connections (connections inside 40, Fig. 1) extending between and through openings (col. 2, ln. 52-col. 3, ln. 12: “…alignment with the holes  in the enclosure side walls 36 and 38…”) in adjacent equipment enclosures (20, 22, Fig. 1), said duct assembly comprising: a first frame (equivalent of right 46, 48, Fig. 1) configured to be mounted to one of the enclosures, said first frame including a first gasket (right 52 or 56, Fig. 2) extending all of the way around the first frame; a second frame (equivalent of left 46, 48, Fig. 1) configured to be mounted to the other enclosure, said second frame including a second gasket (left 52 or 56, Fig. 2) extending all of the way around the second frame; and a duct (same as 42, Fig. 2) coupled to the first and second gaskets, said duct enclosing the connections extending across a gap (gap between 20 and 22 as shown in Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 7-9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge (US 5,704,400).
Regarding claim 2, Eldridge further teaches the equipment assembly according to claim 1, and Eldridge further teaches wherein the first and the second frames have a substantially U-shaped cross-sections (when 46 and 48 are coupled together, the top or bottom section of 46 and 48 forms a substantially U-shaped, see cropped Fig. 2 below; note the interpretation is in line with instant application’s “U-shaped cross-section” shown in Fig 6 which is also a “section” of the frame and not the cross-section of the entire frame). 

    PNG
    media_image1.png
    122
    367
    media_image1.png
    Greyscale

Eldridge does not explicitly teach an exact U-shaped cross-section. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an exact U-shaped cross-section in Eldridge, since such a modification would have involved a mere change in the shape of a component.  A change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, as long the shape can hold a gasket between the frame and the enclosure in order to seal, the shape can be change slightly, i.e. exact u-shaped cross-section, without providing any unexpected results to one of ordinary skill in the art.
Regarding claim 3, Eldridge teaches the equipment assembly according to claim 2, and Eldridge further teaches wherein the first frame includes a first flange (same as 54 on right 46, Fig. 2) mounted to the first enclosure and a second flange (same as 58 and thread portion on right 48 in Fig. 2) extending into the gap and defining a channel (channel between 54 and 58 when connected) therebetween, and the second frame includes a third flange (same as 54 on left 46 in Fig. 2) mounted to the second enclosure and a fourth flange (same as 58 and 64 on left 48 in Fig. 2) extending into the gap and defining a channel (channel between 54 and 58 when connected) therebetween, and wherein the first gasket is secured to the second flange (secure right 56 in Fig. 2) and the second gasket is secured to the fourth flange (secure left 56 in Fig. 2).
Regarding claim 4, Eldridge teaches the equipment assembly according to claim 3. Eldridge does not teach wherein the first and second gaskets are bulb gaskets. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first and second gaskets are bulb gaskets in Eldridge, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, selecting a known type of gasket, i.e. bulb gasket, allow sealing of the opening of the enclosures for particular environment usage, which yields predictable results to one of ordinary skill in the art.
Regarding claim 7, Eldridge teaches the equipment assembly according to claim 1 wherein the first and second frames have multiple frames (inherent in order to form enclosure).
Eldridge does not explicitly teach wherein the first and second frames are four-sided frames. However, it would have been obvious to one of ordinary skill in the art before the effective fling date of the claimed invention to have wherein the first and second frames are four-sided frames in Eldridge, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, using four-sided frames allow the user to add door or cover for easy access of the first and second frames, which yields predictable results to one of ordinary skill in the art.
Regarding claim 8, Eldridge teaches the equipment assembly according to claim 7. Eldridge does not explicitly teach wherein the openings and the frames are square or rectangular. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the openings and the frames are square or rectangular in Eldridge, since such a modification would have involved a mere change in the shape of a component.  A change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, making the shape square or rectangular allow the frame to be easily set vertically on the ground/floor and prevent rolling, which yields predictable results to one of ordinary skill in the art.
Regarding claim 9, Eldridge teaches the equipment assembly according to claim 1, and Eldridge further teaches wherein the first enclosure and the second enclosure encloses a transformer (col. 1, lns. 14-17: “…electrical equipment enclosures are frequently used to contain a transformer… terminal bars, and other electrical system components…”).
Eldridge does not explicitly teach the second enclosure encloses a power converter system. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second enclosure encloses a power converter system in Eldridge, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, use other electrical system components, i.e. power converter system, allow the equipment assembly to provide power conversion if desired by the designer, and this yields predictable results to one of ordinary skill in the art.
Regarding claim 11, Eldridge teaches the duct assembly according to claim 10, and Eldridge further teaches wherein the first and the second frames have a substantially U-shaped cross-sections (when 46 and 48 are coupled together, the top or bottom section of 46 and 48 forms a substantially U-shaped, see cropped Fig. 2 below; note the interpretation is in line with instant application’s “U-shaped cross-section” shown in Fig 6 which is also a “section” of the frame and not the cross-section of the entire frame). 

    PNG
    media_image1.png
    122
    367
    media_image1.png
    Greyscale

Eldridge does not explicitly teach an exact U-shaped cross-section. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an exact U-shaped cross-section in Eldridge, since such a modification would have involved a mere change in the shape of a component.  A change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, as long the shape can hold a gasket between the frame and the enclosure in order to seal, the shape can be change slightly, i.e. exact u-shaped cross-section, without providing any unexpected results to one of ordinary skill in the art.
	Regarding claim 12, Eldridge teaches the duct assembly according to claim 11, and Eldridge further teaches wherein the first frame includes a first flange (same as 54 on right 46, Fig. 2) mounted to the one enclosure and a second flange (same as 58 and thread portion on right 48 in Fig. 2) spaced therefrom, and the second frame includes a third flange (same as 54 on left 46 in Fig. 2) mounted to the other enclosure and a fourth flange (same as 58 and 64 on left 48 in Fig. 2) spaced therefrom, and wherein the first gasket is secured to the second flange (secure right 56 in Fig. 2) and the second gasket is secured to the fourth flange (secure left 56 in Fig. 2).
Regarding claim 13, Eldridge teaches the duct assembly according to claim 12. Eldridge does not teach wherein the first and second gaskets are bulb gaskets. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first and second gaskets are bulb gaskets in Eldridge, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). In this case, selecting a known type of gasket, i.e. bulb gasket, allow sealing of the opening of the enclosures for particular environment usage, which yields predictable results to one of ordinary skill in the art.
Regarding claim 15, Eldridge teaches the duct assembly according to claim 10. Eldridge does not explicitly teach wherein the frames are square or rectangular. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the frames are square or rectangular in Eldridge, since such a modification would have involved a mere change in the shape of a component.  A change in form and shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976). In this case, making the shape square or rectangular allow the frame to be easily set vertically on the ground/floor and prevent rolling, which yields predictable results to one of ordinary skill in the art.

Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Eldridge, and further in view of Newman (US 3,742,119).
Regarding claim 6, Eldridge teaches the equipment assembly according to claim 1. Eldridge does not teach a plate secured to the first enclosure and covering the opening, said plate including a plurality of slots through which the connections extend. However, Newman teaches a plate (30, 32a, 32b forms a plate, Fig. 1) secured to a first enclosure (62, 12, 20 forms an enclosure, Fig. 1) and covering an opening (opening formed between 16, see Fig. 1), said plate including a plurality of slots (slots formed at 48a, 48c, 48c when coupled in Fig. 1) through which connections extend (cables extends through the slots). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a plate secured to the first enclosure and covering the opening, said plate including a plurality of slots through which the connections extend in Eldridge, as taught by Newman, in order to provide cable management for plurality of connections.

Allowable Subject Matter
Claims 5 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re claim 5, prior arts do not teach or suggest the combination of the equipment assembly according to claim 5, in particular, wherein the duct includes a bottom panel and a three-sided cover secured to the bottom panel in a manner that causes a compressing force on the first and second gaskets.

Re claim 14, prior arts do not teach or suggest the combination of the duct assembly according to claim 14, in particular, wherein the duct includes a bottom panel and a three-sided cover secured to the bottom panel in a manner that causes a compressing force on the first and second gaskets.

Claims 16-18 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Re claims 16-18, prior arts do not teach or suggest the combination of the equipment assembly according to claim 16, in particular, a duct including a bottom panel and a three-sided cover secured to the bottom panel in a manner that causes a compressing force on the first and second bulb gaskets.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841